Fourth Court of Appeals
                                San Antonio, Texas
                                        July 8, 2015

                                    No. 04-15-00182-CR

                                EX PARTE Juan TORRES

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2012-04-12006-CR
                     The Honorable Camile G. Dubose, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       It is so ORDERED on July 8, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk